PER CURIAM
Petitioner appeals from a judgment against him for costs and the amount of his court-appointed attorney fees in a previous post-conviction proceeding. Defendant concedes that, because petitioner’s original petition was filed before January 1, 1998, the court had no authority to order repayment of court-appointed attorney fees. See Alexander v. Johnson, 164 Or App 235, 237, 990 P2d 929 (1999). Accordingly, we reverse the judgment and remand for the entry of a corrected judgment for costs only.
Reversed and remanded for entry of corrected judgment.